TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 31, 2021



                                       NO. 03-19-00849-CV


                                Michael De La Garza, Appellant

                                                  v.

             Kyle Dunn d/b/a Texas Seceding Land and Capital, LLC, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
          REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA


This is an appeal from the “Final Judgment by Default Against Michael De La Garza” signed by

the trial court on August 27, 2019. Having reviewed the record and the parties’ arguments, the

Court holds that there was reversible error in the court’s judgment. The Court concludes that the

substitute service executed on June 18, 2019, did not strictly comply with the district court’s

order permitting such service. Therefore, the Court reverses the final default judgment and

remands this cause to the district court for further proceedings. Appellee shall pay all costs

relating to this appeal, both in this Court and in the court below.